          Case 1:19-cv-03619-CJN Document 13 Filed 12/09/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                     )
THE AMERICAN HOSPITAL ASSOCIATION,                   )
ASSOCIATION OF AMERICAN MEDICAL                      )
COLLEGES, THE FEDERATION OF                          )
AMERICAN HOSPITALS,                                  )
NATIONAL ASSOCIATION OF CHILDREN’S                   )
HOSPITALS, INC., MEMORIAL COMMUNITY                  )
HOSPITAL AND HEALTH SYSTEM,                          )
PROVIDENCE HEALTH SYSTEM -                           )
SOUTHERN CALIFORNIA d/b/a                            )
PROVIDENCE HOLY CROSS MEDICAL                        )
CENTER, and BOTHWELL REGIONAL                        )
HEALTH CENTER,                                       )
                                                     )
                       Plaintiffs,                   )
                                                     )
                       v.                            )       Civil Action No. 1:19-cv-3619
                                                     )
ALEX M. AZAR II,                                     )
in his official capacity as SECRETARY OF             )
HEALTH AND HUMAN SERVICES,                           )
                                                     )       ORAL HEARING REQUESTED
                       Defendant.                    )
                                                     )

                  PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule 7(h),

Plaintiffs the American Hospital Association; Association of American Medical Colleges; the

Federation of American Hospitals; National Association of Children’s Hospitals, Inc.; Memorial

Community Hospital and Health System; Providence Health System - Southern California d/b/a

Providence Holy Cross Medical Center; and Bothwell Regional Health Center (collectively,

Plaintiffs) respectfully request that this Court enter summary judgment in their favor.
            Case 1:19-cv-03619-CJN Document 13 Filed 12/09/19 Page 2 of 4




       In promulgating its “Price Transparency Requirements for Hospitals To Make Standard

Charges Public” Final Rule, 84 Fed. Reg. 65,524 (Nov. 27, 2019), the Centers for Medicare &

Medicaid Services (CMS) has violated both the Administrative Procedure Act (APA) and the

First Amendment to the United States Constitution.

       First, the Final Rule exceeds the agency’s statutory authority under Section 2718(e) of

the Public Health Services Act. Section 2718(e) grants CMS the limited authority to order the

disclosure of “a list of the hospital’s standard charges for items and services provided by the

hospital.” 42 U.S.C. § 300gg-18(e). CMS, however, has required that hospitals disclose not

only their chargemaster charges—long and widely understood to be a hospital’s “standard

charges”—but also a range of other “negotiated charges” that are individually negotiated with

each commercial health insurer. These additional charges are in no sense “standard charges”; as

such, they are beyond the scope of authority delegated in the statute. The Final Rule also

unlawfully contemplates enforcement through penalties not authorized by Section 2718.

       Second, the Final Rule compels speech in violation the First Amendment. The Final Rule

fails to directly and materially advance its stated purpose. By CMS’s own admission, the Final

Rule will fail to provide patients with the financial information they care about most: their own

out-of-pocket costs. As a result, the Final Rule will create—not ameliorate—patient confusion.

Nor is the Final Rule narrowly tailored to its ostensible purpose of promoting transparency: The

scope of information made subject to disclosure is excessive relative to the Final Rule’s putative

benefits.

       Finally, the Final Rule is arbitrary and capricious because there is no basis in the record

to support CMS’s view that the “standard charges” disclosure would increase pricing




                                                2
          Case 1:19-cv-03619-CJN Document 13 Filed 12/09/19 Page 3 of 4




transparency for potential consumers of healthcare services. Quite the opposite. Ordering the

disclosure of only partial, irrelevant information will only increase patient confusion.

       For these reasons, and those set forth more fully in the accompanying Memorandum in

Support, which is incorporated herein by reference, this Court should grant Plaintiffs’ motion for

summary judgment. Pursuant to Local Rule 7(f), Plaintiffs further request an oral hearing on this

motion, given the importance of this issues and the complexity of the underlying regulatory

scheme.

       The Final Rule becomes effective on January 1, 2021, but hospitals will need to start

devoting substantial planning efforts and resources toward compliance with the Final Rule

immediately. The burden on hospitals is certain to be daunting, and the work needed to come

into compliance with the Final Rule will have to commence now. In order to minimize the

imposition of an unnecessary burden on hospitals—especially smaller and rural hospitals that are

already operating with scarce resources and on thin margins—Plaintiffs respectfully request a

decision on the merits as soon as practical.

       Pursuant to Local Rule 12(m), Plaintiff’s counsel notified counsel for Defendant of their

intention to file this motion. Defendant has indicated that it opposes the relief requested in this

motion.

       A proposed order accompanies this motion.


                                               Respectfully submitted,

                                               __/s/ Catherine E. Stetson_____________
                                               Catherine E. Stetson (D.C. Bar No. 453221)
                                               Susan M. Cook (D.C. Bar No. 462978)
                                               HOGAN LOVELLS US LLP
                                               555 Thirteenth Street, NW
                                               Washington, DC 20004
                                               Telephone: 202-637-5491


                                                3
        Case 1:19-cv-03619-CJN Document 13 Filed 12/09/19 Page 4 of 4




                                   Fax: 202-637-5910
                                   cate.stetson@hoganlovells.com


                                   Counsel for Plaintiffs

Dated: December 9, 2019




                                    4
